Citation Nr: 0916776	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for aseptic necrosis of the femoral head, right hip.

2. Entitlement to an initial rating in excess of 30 percent 
for aseptic necrosis of the femoral head, left hip.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

At a June 2007 hearing before the undersigned, the Veteran's 
representative asserted that because the Veteran is 
unemployable, he wants a 100 percent rating.  In addition, 
the Veteran testified that after his surgery in May 2004, he 
developed a blood clot, which was dissolved but has left the 
calf of his left leg swollen.  He also testified that his 
oncologist told him that he has radiation proctitis as a 
result of his radiation therapy.  These matters were 
mentioned in the Board's September 2007 REMAND and are again 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was provided a VA joint examination related to 
his bilateral hip disability in July 2005.  During the 
Veteran's June 2007 hearing, however, he testified as to 
symptoms that appear worse than during his July 2005 VA 
examination.  The Board notes that the July 2005 VA 
examination report specifically records that the Veteran was 
independent in the activities of daily living, including 
dressing and grooming.  The Veteran testified in June 2007 
that he could no longer put on his own socks, tie his own 
shoes, needed a hook device to put on his pants and could not 
cut his own toenails.  He also indicated he could not run or 
squat and basically could not bend over any longer and that 
this has affected his employability as a carpenter, another 
functional impairment.  The Veteran's testimony is competent 
to show a worsening of the disability since the July 2005 
examination.

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2008).  

The Board observes that the Veteran last had a VA joint 
examination related to his bilateral hip disability for 
compensation and pension purposes in July 2005.  The 
Veteran's last VA examination was nearly four years ago and 
the Veteran has testified to a worsening of his bilateral hip 
disability, including the affect it has had upon his 
activities of daily living.  Therefore, the Board finds that 
a thorough and contemporaneous VA examination would certainly 
assist the Board in clarifying the current severity of the 
Veteran's bilateral hip disability.  Such examination would 
be instructive with regard to the appropriate disposition of 
the claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

In September 2007, the Board remanded both issues for further 
evidentiary development, to include obtaining additional 
treatment records from Memorial Sloan-Kettering Hospital and 
any other private medical providers the Veteran identified.  

A review of the claims folder indicates that while the RO/AMC 
sent an initial development letter to the Veteran regarding 
additional treatment records as requested by the Board, there 
is no indication independently located in the claims file 
that the Veteran responded or did not respond or that the 
RO/AMC followed up.  There is a notation in the SSOC that 
this development letter was undeliverable, but again, no 
envelope located in the claims file stamped with 
"undeliverable" or any indication from the U.S. Postal 
Service that the Veteran was no longer residing at the 
address the letter was sent to.  As the case is being sent 
back for another VA examination, the Veteran should be 
afforded one more opportunity to provide the additional 
releases necessary to obtain the private medical records.  
The RO/AMC is advised to fully document any response, lack of 
response or returned mail sent to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
current address, including by contacting 
the Veteran by telephone and mail.  All 
subsequent correspondence from VA to the 
appellant should be sent to the most 
recently established correct address of 
record and should be documented in the 
claims file.

2.  Contact the Veteran and ask him again 
to sign an authorization form for Memorial 
Sloan-Kettering Hospital's treatment 
records from February 2002 to the present.  
In addition, ask him to sign an 
authorization form for each medical 
professional who has provided treatment 
for his hips since February 2002.

3.  Seek the medical treatment records 
from the private providers for whom the 
Veteran supplies medical waivers.  Obtain 
any VA treatment records that may have 
been generated.  Associate any evidence 
obtained with the claims folder.  

4.  Document any response, lack of 
response or communication from the Veteran 
or the U.S. Postal Service regarding the 
above development requests.

5.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected bilateral hip disability.  All 
necessary testing should be conducted, and 
the examiner should also provide a full 
description of the effects of the 
disability upon the Veteran's employment 
and daily life, including any manifest 
limitation of activity alleged by the 
Veteran.  The claims folder must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.

6.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC), and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




